Citation Nr: 0800427	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  03-30 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's previously denied service connection claim for 
a right knee disability.  


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady


WITNESSES AT HEARINGS ON APPEAL

Veteran and friend


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 

INTRODUCTION

The veteran had active service from October 1943 to November 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in December 
2002 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia.      

In a March 2005 decision, the Board denied the veteran's 
claim to reopen his service connection claim, finding that 
the record lacked new and material evidence.  The veteran 
appealed this decision to the U.S. Court of Appeals for 
Veterans Claims (Court).  In an April 2007 decision, the 
Court remanded this matter to the Board for additional 
consideration of whether the record contains new and material 
evidence that warrants a reopening of the veteran's claim.  

In this decision, the Board finds that new and material 
evidence has been submitted to reopen the veteran's service 
connection claim for a right knee disability.


FINDINGS OF FACT

1.	In an unappealed May 1959 rating decision, the RO denied 
the veteran's claim for service connection for a right knee 
disability.  

2.	The veteran has submitted new and material evidence 
pertaining to his service connection claim for a right knee 
disability.   

3.	The veteran's right knee disability relates to service.  






CONCLUSIONS OF LAW

1.	A May 1959 rating decision that denied the veteran's 
service connection claim for a right knee disability is 
final.  38 U.S.C.A. § 7105 (2002); 38 C.F.R. § 20.200 (2007).   

2.	New and material evidence has been submitted to reopen the 
claim of service connection for a right knee disability.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).    

3.	A right knee disability was incurred during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board notes that while the VA may not be 
in complete compliance with every aspect of the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002) (VCAA) with respect to the 
veteran's claim, the Board has determined that the evidence 
supports a grant of the benefits sought (i.e., a reopening of 
the claim for service connection for a right knee disability, 
and a grant of service connection for that claim).  
Consequently, any lack of notice and/or development under the 
VCAA cannot be considered prejudicial to the veteran with 
regard to his claim here.      

        II.  The Claim to Reopen the Service Connection Claim 
for 
        a Right Knee Disability

By rating decision dated in August 1944, VA originally 
service connected the veteran for a right knee disability at 
10 percent disabling.  From December 1944, the RO assigned a 
30 percent evaluation.  

In a rating decision dated in May 1956, the RO severed the 
veteran's service connection award after finding the original 
service connection grant clear and unmistakable error.  The 
RO based this decision on evidence indicating that the 
veteran injured his knee prior to service in a 1939 
motorcycle accident, and on a finding that the record lacked 
evidence showing that the knee injury was aggravated while 
the veteran served on active duty.  

The veteran appealed the May 1956 decision to the Board, 
which rendered a decision in July 1957 affirming the RO's 
severance of the veteran's service connection award.  

The veteran again filed a service connection claim for a 
right knee disability.  In a May 1959 rating decision, the RO 
denied this claim.  The veteran did not appeal that decision, 
which therefore became final.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.200 (2007).  

In August 2002, the veteran attempted to reopen his service 
connection claim.  In the December 2002 rating decision on 
appeal, the RO denied this claim, stating that VA had not 
received new and material evidence that warranted a reopening 
of the veteran's claim.  See 38 C.F.R. § 3.156.  As indicated 
earlier, the veteran appealed this decision to the Board, 
which denied his claim.  And the veteran then appealed the 
Board's decision to the Court, which remanded this matter for 
further consideration.  

Following a review of the record, the Board has decided that 
a reopening of the veteran's service connection claim is 
warranted here.  

Where a claim has been finally decided, VA, before addressing 
that claim anew, must first determine whether new and 
material evidence has been submitted to reopen that claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).  If 
new and material evidence is presented or secured with 
respect to a final decision, the Secretary shall reopen and 
review the former disposition of that claim.  See 38 U.S.C.A. 
§ 5108.  

To address the merits of the veteran's underlying claim here, 
the Board must first decide whether VA has obtained new and 
material evidence since the final May 1959 rating decision 
that denied the veteran's claim for service connection for a 
right knee disability.  Service connection for VA 
compensation purposes will be granted for a disability 
resulting from disease or personal injury incurred in the 
line of duty or for aggravation of a preexisting injury in 
the active military, naval or air service.  See 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal regardless of the RO's 
determination.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. 
Cir. 1996).  When a claim to reopen is presented, a two-step 
analysis is performed.

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See Elkins v. West, 12 Vet. App. 209, 
218-19 (1999) (en banc); see also 38 U.S.C.A. § 5108; Hodge 
v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According 
to VA regulation, "new" means existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a) (2007).  New and material evidence cannot 
be cumulative or redundant.  Id.

Again, VA denied the veteran's claim in a final May 1959 
rating decision.  To determine whether new and material 
evidence has been submitted since then, the Board must 
compare the evidence of record at the time of the May 1959 
rating decision with the evidence of record received since 
that decision.  

	Evidence of Record Considered in the May 1959 Rating 
Decision 

The relevant evidence in May 1959 consisted of the veteran's 
statements, an induction medical examination report that does 
not indicate a knee disorder upon entry into service, service 
medical records showing a right knee disability during 
service, service medical records indicating that the veteran 
injured his right knee before service in a motorcycle 
accident in 1939, an August 1944 Report of Board of Medical 
Officers recommending medical discharge due to the right knee 
disability, VA medical examination reports and treatment 
records showing that the veteran then had a right knee 
disability, lay statements from the veteran's parents and 
friends attesting that the veteran's knee was normal prior to 
service, a May 1956 letter from the veteran's private 
physician who reported the veteran's history of injuring his 
right knee as a result of twisting the knee after running 
into a hole, and the transcript of a March 1957 RO personal 
hearing.  

In sum, the evidence in May 1959 indicated that the veteran 
had a right knee disorder before service, during service, and 
at the time of the rating decision.  But the RO found that 
none of this evidence indicated that the right knee disorder 
related to service.  As such, VA denied the veteran's claim.  
Again, this decision became final.  It is therefore not 
subject to revision upon the same factual basis.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.200.

	Evidence Submitted Since the May 1959 Rating Decision 

The evidence that must be considered in determining whether 
there is a basis for reopening the veteran's claim for 
service connection for a right knee disability is evidence 
that has been added to the record since the final May 1959 
rating decision.  Since that decision, the RO has received: 
additional statements from the veteran, VA treatment records 
demonstrating a current right knee disability, a lay 
statement from the veteran's brother which attests to the 
veteran's normal knee at the time of his induction, a 
February 2005 letter from the veteran's private physician, in 
which the physician indicates that the veteran must have been 
sound upon entry into service, and that he injured his knee 
in service by falling into a hole, and transcripts of a June 
2003 RO hearing, and a September 2004 Board hearing.  

This evidence is certainly new evidence in the claims file.  
It was added to the claims file after the May 1959 final 
rating decision.  Moreover, the Board finds material the 
February 2005 letter from the veteran's private physician.  
In short, by suggesting that the veteran must have been sound 
upon entry into service, and by stating that the veteran 
injured his right knee during service, the private physician 
addressed the central unestablished fact necessary to 
substantiate the veteran's claim - that service relates to 
the veteran's right knee disorder.  

This letter is also particularly significant "when 
considered with previous evidence of record[.]"  In May 
1959, the medical evidence demonstrated that the veteran had 
a pre-service knee disorder, an in-service knee disorder, and 
a post-service knee disorder.  But, in May 1959, no medical 
evidence specifically connected the post-service disorder 
with service.  Now, however, the record contains such 
evidence.  This new letter could help VA better assess the 
nature and etiology of the veteran's right knee disorder.  
This evidence is therefore not only new, but is material as 
well.  38 C.F.R. § 3.156(a).  See Hickson v. West, 12 Vet. 
App. 247, 251 (1999).  

Accordingly, the veteran's claim to reopen the claim for 
service connection for a right knee disability is granted.      

Having reopened the veteran's claim, the next question is 
whether the Board is permitted to conduct a de novo review at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1994) (in 
assessing claims to reopen, the Board must determine whether 
the veteran has been given adequate notice of the need to 
submit evidence or argument on that question, and an 
opportunity to address the question at a hearing, and, if 
not, whether the veteran is prejudiced thereby).  

In this matter, the Board finds a decision appropriate at 
this time.  

III.  The Merits of the Claim for Service Connection

As noted, the veteran claims service connection for a right 
knee disability.  For the reasons set forth below, the Board 
agrees with his claim.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  

Generally, to establish service connection for a disability, 
a claimant must submit the following:  First, medical 
evidence of a current disability.  Second, medical evidence, 
or in certain circumstances lay testimony, of in-service 
incurrence or aggravation of an injury or disease.  And 
third, medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  

In this matter, the medical evidence demonstrates that the 
veteran has a current right knee disability.  A private 
medical report, dated in February 2000, noted right knee 
pain, noted a positive drawer test, and noted a positive 
collateral ligament test.  A letter from the veteran's 
private physician, dated in February 2005, noted the 
veteran's "moderate laxity of the MCL with med. compartment 
pain."  And VA treatment records show evidence of right knee 
degenerative joint disease and ligamentous instability.  

The medical evidence also demonstrates that the veteran had 
an in-service right knee disorder.  An August 1944 Report of 
Board of Medical Officers notes a recommendation that the 
veteran be discharged for a right knee disorder.  The report 
indicated that the veteran's disorder disabled him from 
completing military training.    

And the medical evidence indicates that a nexus exists 
between the current disability and the veteran's in-service 
right knee disorder.  The February 2005 letter from the 
veteran's private physician states that the veteran was in 
good physical condition prior to service, but that he injured 
his knee during service, and that this disorder could have 
been remedied by surgery.  

The Board finds that each of the three elements of Pond is 
satisfied here.  Service connection is therefore warranted 
for a right knee disability.    

The Board notes that service medical records indicate that 
the veteran may have injured his right knee prior to service 
as a result of a motorcycle accident.  But, based on the 
record, the Board must presume that the veteran was sound 
upon his entry into service despite any reported history of a 
pre-service right knee disorder.  As noted in the veteran's 
September 1943 induction medical examination report, the 
veteran's right knee was reported as normal upon entry into 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.304, 3.306; 
Crowe v. Brown, 7 Vet. App. 238 (1994); VAOPGCPREC 3-03 (July 
16, 2003).   


ORDER

Service connection for residuals of a right knee injury is 
granted.   



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


